Citation Nr: 1622906	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-08 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified before the undersigned during an October 2014 hearing.  In April 2015, the Board remanded the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders for additional development.

The issue of entitlement to a higher initial disability rating for posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the raised and referred issue of entitlement to higher initial disability rating for posttraumatic stress disorder.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); 38 C.F.R. § 4.16(a) (2015).  Here, the Veteran is only service connected for posttraumatic stress disorder.  In a July 2012 submission his representative argued that if service connection was granted for posttraumatic stress disorder, the appellant should be awarded at least an initial 70-percent rating arguing that posttraumatic stress disorder prevented him from performing full-time competitive work.  

The Board granted entitlement to service connection for posttraumatic stress disorder in April 2015; however, the RO assigned only a 50-percent initial disability rating.  While the Veteran did not specifically file a notice of disagreement with the April 2015 rating decision, the continued prosecution of this appeal for a total disability rating due to individual unemployability raises the issue.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any outstanding relevant VA treatment records dated since January 2008.  All records obtained should be associated with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Then, schedule the Veteran for a psychiatric examination to determine the current severity of his posttraumatic stress disorder.  The examiner should review the physical and electronic Virtual VA and Veterans Benefits Management System claims files, a copy of this Remand, and the Veteran's October 2014 hearing testimony.  

The psychiatrist/psychologist should conduct all necessary tests and identify any symptoms and functional impairments due to posttraumatic stress disorder alone.  The psychiatrist/psychologist should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his posttraumatic stress disorder on his employment. 

After a full examination and review of the claims file, the psychiatrist/psychologist should identify all limitations imposed on the Veteran as a consequence of posttraumatic stress disorder.  The psychiatrist/psychologist must address whether it is at least as likely as not that in light of the appellant's education and occupational experience, and without considering his age, posttraumatic stress disorder alone precludes all forms of substantially gainful employment   

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.  

If an opinion cannot be given regarding the attribution of any symptom or functional limitation without resorting to speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or the examiner (does not have the knowledge or training).

4.  After the development requested has been completed, the AMC/RO should review the record to ensure complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

5.  After undertaking any other appropriate development, the AMC/RO should readjudicate the claim, including consideration of entitlement under 38 C.F.R. § 3.304(f)(3).  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



